      1:17-cv-02930-TLW         Date Filed 01/24/20       Entry Number 75        Page 1 of 3




                               HONORABLE TERRY L. WOOTEN
                           FEBRUARY/MARCH 2020 TERM OF COURT



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

LaKrystal Coats, etc.                                                                1:17-2930-TLW

V

Sidney Montgomery, et al.

       PLEASE TAKE NOTICE that jury selection for this case will take place on Thursday,
February 13, 2020 at 9:30 AM at the Clement F. Haynsworth Federal Building, 200 East Washington
Street, Greenville, South Carolina, Honorable Terry L. Wooten, Presiding. The trial is scheduled to begin
on Tuesday, March 3, 2020 at 9:30AM in Courtroom #1 at the Clement F. Haynsworth Federal
Building, 200 East Washington Street, Greenville, South Carolina.
        Trial briefs are expected to be submitted in this case at least ten (10) days prior to the beginning
of the term of court in accordance with Local Rule 26.05 D.S.C. Submit a hard copy to the Clerk’s
Office at 901 Richland Street, Columbia, SC 29201 for Chambers. Do not e-file.
       The court will submit written interrogatories to the jury venire for this term of court. Copies of
the responses and the jury list will be available for purchase at AIM Mail Center (located at 8595 Pelham
Road, Suite 400, Greenville, SC 29615, Phone 864-242-2900) on February 6, 2020. Copies of the
responses will be available for review at the Clerk’s Office in Columbia during the same period. THESE
INTERROGATORIES WILL NOT BE REPEATED AT JURY SELECTION.
      1:17-cv-02930-TLW         Date Filed 01/24/20      Entry Number 75         Page 2 of 3




PURSUANT TO LOCAL RULE 47.02, attorneys and parties must comply with a new procedure for
inspecting Juror Questionnaires/Jury List. You must make your request on a “JUROR
QUESTIONNAIRE FORM”, a copy of which is available on our website. After completion, a deputy
clerk must approve it. You must present the approved form to the printer to purchase questionnaires.
The information contained in the questionnaires is to be used solely for evaluating potential jurors for
jury service for your case and is not to be used or distributed for any other purpose. If you have any
questions about this procedure, please call the Clerk’s office at (803) 765-5816.


       IF THE CASE SETTLES, PLEASE NOTIFY THE CLERK’S OFFICE.
       In accordance with the provisions of 28 USC Section 636(c), you are notified that the United
States Magistrate Judges of the District Court, in addition to their other duties, may, upon consent of all
parties in a civil case and with the approval of the District Judge, conduct any and all proceedings,
including a jury or non-jury trial, and order the entry of a final judgment. The consent form is located on
the website and should be submitted to the Clerk’s office. It is also required that:

       1.      All requests for voir dire shall be e-filed in CM/ECF at least one week
               prior to the beginning of the term of court.

       2.      Attorneys for each side shall at least five (5) days prior to trial, meet for the
               purpose of agreeing and marking all exhibits to be used at trial, and where
               possible, agree on the admissibility of all trial exhibits. In the event there
               is an objection to any exhibit, the attorneys shall notify the court of such
               objection to the exhibit. The attorneys shall notify the court of such objection at
               least two (2) days prior to trial, otherwise, such objection will be deemed waived.

       3.      Strikes for Cause are due no later than noon two (2) business days prior to jury
               selection. These should be e-filed in CM/ECF using the event located under Trial
               Documents entitled “Request to Strike for Cause”. A Request to strike form is
               located on the website, www.scd.uscourts.gov.

Attachments previously included in the calendar are now located on our website:
www.scd.uscourts.gov




If any cases are settled, or if you have any questions concerning this calendar, please contact Karen
     1:17-cv-02930-TLW        Date Filed 01/24/20     Entry Number 75   Page 3 of 3




Boston in the Columbia Clerk’s Office at (803) 253-3477.

                                    AT THE DIRECTION OF THE COURT

                                    ROBIN BLUME, CLERK
                                    January 24, 2020

**PURSUANT TO LOCAL RULE 83.I.06, THIS ROSTER IS BEING SENT ONLY TO LOCAL
COUNSEL**
